Citation Nr: 0728625	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
June 2004. 

The Board observes that the veteran requested a personal 
hearing before the Board.  In May 2007, the veteran was 
notified of his scheduled hearing to be held in June 2007, 
however, the veteran failed to appear.  He has given no 
indication that he desires a rescheduled hearing.


FINDINGS OF FACT

1.  The veteran is shown to have had combat with the enemy in 
connection with his service in World War II ("WWII") as 
manifested by his receipt of various Battle Participation 
Awards. 

2. The veteran is shown as likely as not to have a current 
diagnosis of PTSD that had its clinical onset due to combat 
experiences during his service in WWII.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for establishing service connection for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

Here, the provisions of the VCAA, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) have been fulfilled by information provided to the 
veteran in letters from the RO dated in March 2004 and March 
2006.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The Board observes that the 
veteran's service medical records are unavailable and are 
presumed either lost or destroyed as a result of a fire at 
the National Personnel Records Center (NPRC) in 1973.  As a 
result, VA has a heightened duty to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Board has considered the above legislation and heightened 
duty with regard to the matter on appeal; and, finds that no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time given the favorable 
action taken below.


II.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Under the laws administered by VA, service connection for 
PTSD requires (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1)-(2) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A.  § 
1154(b)( West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a diagnosis of PTSD.  In this regard, the Board 
observes that this diagnosis is clearly indicated in the VA 
medical records and appears to be associated with the 
veteran's alleged combat-related experiences.  These records 
include VA examination reports from May 2003 to April 2005.

Nevertheless, a favorable medical opinion is insufficient, in 
and of itself, to predicate the grant of service connection 
for PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, 
the question becomes whether the veteran either engaged in 
combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he 
participated in an assault landing on enemy territory, in 
Normandy, France, in June 1944.  The veteran was also awarded 
Battle Participation Awards for the Normandy Campaign, 
Northern France Campaign, Ardennes Campaign, Rhineland 
Campaign, and Central Europe Campaign between January 1944 
and June 1945, as indicated by personnel records and DD-214 
Form under the section "Battles and Campaigns."  Further, 
the DD-214 Form shows that the veteran was awarded a 
European-African-Middle Eastern Campaign Medal with a silver 
service star.  Such a medal was awarded under qualifying 
service between December 1941 and March 1946 for various 
conditions, particularly for service in active combat in the 
European-African-Middle Eastern Theater of Operations against 
the enemy and awarded a combat decoration or if the veteran 
was furnished a recognition that he participated in combat.  
The Board finds that the "Battle Participation Award" could 
fall into the latter category.  Cognizant of the benefit of 
the doubt rule, the Board finds that the evidence of records 
supports a finding that the veteran participated in combat 
with the enemy during his service.  38 C.F.R. § 3.102.  
Therefore, the veteran's reported stressors are deemed to be 
corroborated under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), (f). 

The veteran's reported stressors that are deemed 
corroborated, include but are not limited to, his traumatic 
experiences in the "Battle of the Bulge" and "witness[ing] 
first hand, the aftermath of the holocaust, by coming across 
hundreds of dead bodies and people that looked like they were 
buried alive."

In applying 38 U.S.C.A. §§ 1154(b) and 5107(b), the Board 
finds the evidence of record to be in relative equipoise and 
thus determines that the evidence of record establishes that 
the veteran developed PTSD as a result of his combat-related 
stressors.  Accordingly, resolving all reasonable doubt in 
favor of the veteran, the criteria for establishing 
entitlement tot service connection for PTSD are met.  See 
38 C.F.R. §§ 3.102, 3.303(f); Gilbert v. Derwinski, 1 Vet. 
App. 4, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


